           Case 7:18-cv-10706-LMS Document 88 Filed 09/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                         September 30, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge

                                   CANCELLATION NOTICE

        The telephonic status conference scheduled for October 8, 2020, before the Honorable

Lisa Margaret Smith, United States Magistrate Judge, in the matter of Rutherford, et al. v. City

of Mount Vernon, et al., 18CV10706 (LMS), has been cancelled as this is Judge Smith's last day

on the bench. The parties will receive notice of the new conference date once the new

Magistrate Judge takes the bench.
